DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.
Applicant argues that “Despite the purported “monopolar mode” the Adanny apparatus is not monopolar but in fact is bipolar.”  Applicant goes on to cite a definition to differentiate monopolar from bipolar.  However, Adanny teaches “monopolar mode in which case surface 714 of the tip of applicator 702 may also include a return or ground electrode such as, for example, electrode 706 (FIGS. 7D and 7E) located along the periphery of applicator 702 surface 714 or a number of ground electrodes 706 located (not shown) in contact with skin elsewhere on the subject’s body” in paragraph 0077.  Therefore, Adanny clearly teaches use of a single electrode tip delivering energy to the space between the electrode and the grounding plate (which according to Adanny can be located along the periphery of the applicator or in contact with the skin elsewhere on the subject’s body).
Applicant argues that “the configuration described in figure 7E of Adanny (above) does not result in directional tightening” and that “This is because the RF current density is certainly not uniform and therefore does not heat the tissue in a uniform matter.”  Firstly, uniform heating is not claimed.  Secondly, there does not seem to be a correlation between uniformity and directional tightening.  The instant applicant’s specification states in paragraph [0011] “Directional tightening may be achieved by impacting the tissue non-uniformly with significantly different heat distribution in one directions as compared to the heat distribution in the other directions.”  This seems to contradict applicant’s argument that directional tightening is the result of heating the tissue in a uniform manner.  The structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706, as indicated by the solid circles in annotated Fig. 7E below.  The tissue tightening is higher in the first directions (downward) than in the second direction (right) (see annotated Fig. 7E below).
Applicant argues that “The described tightening directionality for breast lifting, as claimed in pending claim 10, is not just a functional description but is essential for effective lifting and is inventive.”  However, Applicant's arguments allege a patentable invention without specifically pointing out how the language of the claims structurally  distinguishes the claim from the references.  Applicant describes the functional language, but not how it defines over the rejection of record or why the references do not read on this limitation beyond neither Adanny nor Knowlton, taken alone or separately, teach “a predetermined order of positioning…resulting in directional tissue tightening” which is taught by the Adanny reference (see annotated Fig. 7E below).
Applicant argues with respect to claim 12, that “A person of ordinary skill in the art would not have had reason to modify of Adanny or de Graff to create a 3D model of an area of tissue to be treated for tissue tightening.”  This is not found to be persuasive.  Adanny teaches tissue tightening (see rejections below), de Graff teaches incorporating a 3D model, and therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teachings of de Graff to incorporate a 3D model in order to see the properties of the tissue of interest and provide the appropriate therapy based on said results.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 7, 8, 11, 13-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adanny (U.S. PGPub. No. 20150032092).
Regarding claim 1, Adanny teaches:
An apparatus for non-invasive directional tissue tightening comprising: a radiofrequency (RF) generator; (Para. 0074; to generate RF energy there has to be an RF source/generator)
a two dimensional array of RF energy delivery elements, (para. 0074; Fig. 7E, voltage-applying elements 704)
placed in a predetermined order, said array having a first direction and a second direction transverse to the first direction, (see annotated Fig. 7E)
and being in active communication with the RF generator; (Para. 0074)
at least one of a return electrode and a return pad; (Para. 0074; Fig. 7E, ground electrodes 706; Para. 0077 “monopolar mode in which case surface 714 of the tip of applicator 702 may also include a return or ground electrode such as, for example, electrode 706 (FIGS. 7D and 7E) located along the periphery of applicator 702 surface 714 or a number of ground electrodes 706 located (not shown) in contact with skin elsewhere on the subject’s body”)
a power source; (Para. 0099; Fig. 15B, power 1506)
and a controller, (Para. 0077, Fig. 1A, computer 108)
wherein each of the F energy delivery elements is a monopolar electrode, (Para. 0077; Fig. 7E, voltage-applying elements)
wherein each monopolar electrode has a contact area with a tissue (Para. 0006)
wherein the predetermined order of positioning each electrode is such that a density of the electrodes contact area dimensions in the array is higher in the first direction than the density of the electrodes contact areas dimension in the second direction; (see annotated Fig. 7E below)
and wherein, applying RF electric currents to the two dimensional array is configured to heat volume portions of tissue (Para. 0006; see annotated Fig. 7E below)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Adanny teaches treating wrinkles (Para. 0097) and delivering RF energy to the skin to an optimal temperature that may bring about collagen structure changes (Para. 0006).  The examiner takes the position that the treatment of wrinkles via RF energy, as taught by Adanny, changes the collagen structure that tightens skin.  Since the structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706, as indicated by the solid circles in annotated Fig. 7E below.  The tissue tightening is higher in the first directions (downward) than in the second direction (right) (see annotated Fig. 7E below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Regarding claim 7, Adanny teaches:
The apparatus according to claim 1, (described above)
wherein a first distance between first and second RF delivery elements is different from a second distance between the second and a third RF delivery elements, in the two dimensional array of RF energy delivery elements. (see annotated Fig. 7E below)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Regarding claim 8, Adanny teaches:
The apparatus according to claim 1, (described above)
wherein the two-dimensional array comprises at least a first group of RF energy delivery elements located at a first area (see annotated Fig. 7E below)
and a second group of RF delivery elements located at a second area different from the first area (see annotated Fig. 7E below)
wherein a density of the RF delivery elements in the first area is different from a density of the RF energy delivery elements in the second area (see annotated Fig. 7E below)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Regarding claim 11, Adanny teaches:
The apparatus according to claim 1, (described above)
further comprising a computing device in active communication with the controller (Para. 0040, 0077)
the computing device comprising an imager, configured to capture one or more images of an area of the tissue to be treated; (Para. 0042; Fig. 1A, camera 118)
at least one input device configured to receive instructions from a user; (Para. 0044)
and a processor, configured to receive the images captured by the imager and the instructions received via the input device to create a treatment protocol. (Para. 0045-0046)
Regarding claim 13, Adanny teaches:
A method of non-invasive directional tissue tightening comprising: setting a treatment protocol; (Para. 0082)
attaching at least a portion of a two-dimensional array of RF emitting elements having a first direction and a second direction transverse to the first direction, (Para. 0074; see annotated Fig. 7E, voltage-applying elements 704)
powered by an RF generator, (Para. 0074; to generate RF energy there has to be an RF source/generator)
to an area of tissue to be treated; (Para. 0074)
and activating the RF generator and deactivating the RF generator by a controller, based on the treatment protocol, (Para. 0040, 0077, 0085; computer activates and deactivates other based on protocol)
wherein each RF emitting element comprises a monopolar electrodes, (Para. 0077; Fig. 7E, voltage-applying elements 704)
wherein each monopolar electrode has a contact area with the tissue (Para. 0006)
wherein each electrode is positioned such that the density of the electrodes contact area dimensions in the array is higher in the first direction than a density of the electrode contact area dimensions in the second direction; (see annotated Fig. 7E below)
wherein, applying RF electric currents to the two-dimensional array is configured to heat volume of tissue, (Para. 0006; see annotated Fig. 7E below)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

and wherein the treatment protocol and the position the electrodes are configured so that tissue tightening is higher in the first direction than in the second directions. (see annotated Fig. 7E, the tissue tightening volume portion is higher in the first direction than the second)
Adanny teaches treating wrinkles (Para. 0097) and delivering RF energy to the skin to an optimal temperature that may bring about collagen structure changes (Para. 0006).  The examiner takes the position that the treatment of wrinkles via RF energy, as taught by Adanny, changes the collagen structure that tightens skin.  Since the structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706, as indicated by the solid circles in annotated Fig. 7E below.  Thus, the treatment protocol (Para. 0082) and position the electrodes (Fig. 7E, voltage-applying elements 704) are configured so that the tissue tightening is higher in the first direction (downward) than in the second direction (right) (see annotated Fig. 7E below).  

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Regarding claim 14, Adanny teaches 
The apparatus according to claim 13, (described above)
wherein the setting of a treatment protocol comprises: capturing, by an imager, at least one image of the area of the tissue to be treated; (Para. 0042; Fig. 1A, camera 118)
analyzing the at least one image, to determine required treatment; (Para. 0045-0046)
measuring at least one tissue characteristic; (Para. 0052)
and determining the treatment protocol based on the required treatment, and the at least one tissue characteristic (Para. 0079)
Regarding claim 15, Adanny teaches:
The apparatus according to claim 14, (described above)
wherein the tissue characteristics consists of at least one of: tissue type, tissue thickness, tissue temperature, and tissue impedance. (Para. 0052)
Regarding claim 21, Adanny teaches:
The apparatus according to claim 1, (described above)
wherein the predetermined order includes placing the electrodes in the two-dimensional array such that all the contact areas of the electrodes are aligned in the same longitudinal directions (Para. 0077; Fig. 7E, voltage-applying elements 704)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 4-6, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Elkah (U.S. PGPub. No. 20120310311).
Regarding claim 2, Adanny teaches the apparatus according to claim 1 (described above).  Adanny does not explicitly disclose each electrode having an elongate contact area.
In related body contouring art, Elkah teaches:
wherein each electrode is configured to have an elongated contact area to heat an elongated volume portion of tissue (Para. 0048; RF electrodes 302 are rectangular)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teachings of Elkah to have incorporated a rectangular shape in order to provide a larger surface area to treat tissue.
Regarding claim 4, the Adanny/Elkah combination teaches:
The apparatus according to claim 2, (described above)
wherein the two-dimensional array comprises at least a first group of RF energy delivery elements, (Adanny, see annotated Fig. 7E below)
each having electrode contact area dimensions configured to heat a first group of volume portions (Adanny, Para. 0006; see annotated Fig. 7E below; contact area read as where electrode touches skin)
and said contact area dimensions having a first density in the first directions (Adanny, see annotated Fig. 7E below)
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of de Graff (U.S. PGPub. No. 20110034912).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	Regarding claim 5, the Adanny/Elkah combination teaches:
The apparatus according to claim 4, (described above)
wherein the two-dimensional array comprises at least a second group of RF energy delivery elements, (Adanny, see annotated Fig. 7E above)
each having contact dimensions configured to heat a second group of volume portions of tissue (Adanny, Para. 0006; see annotated Fig. 7E above, contact area read as where electrode touches skin)
and said contact area dimensions have a second density in the second directions (Adanny, see annotated Fig. 7E above)
Regarding claim 6, the Adanny/Elkah combination teaches:
The apparatus according to claim 4, (described above)
wherein the RF delivery elements in the first group are arranged in rows and columns (Adanny, Fig. 7E, voltage-applying elements 704)
Regarding claim 16, the Adanny/Elkah combination teaches: 
The apparatus according to claim 13, (described above)
further comprising: applying one or more pulses of RF energy, (Adanny, Para. 0006)
at a level of RF energy lower than the RF energy required to physiologically affect the volume portions of tissue; (Elkah, Para. 0048; within the range of energy delivery cited in the instant application’s specification)
measuring impedance received at the one or more pulses; (Elkah, Para. 0035-0036)
determining tissue characteristics based on the measured impedance; (Elkah, Para. 0036)
and determining treatment protocol based on the tissue characteristics. (Elkah, Para. 0036-0037)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teachings of Elkah to have incorporated using RF pulses and measure the tissue impedance in order to effectively delivery energy to target tissue and monitor and control employment of energy (Elkah, Para. 0037).
Regarding claim 18, the Adanny/Elkah combination teaches:
The apparatus according to claim 16, (described above)
wherein the tissue characteristics comprise at least one of: tissue type, tissue thickness and tissue impedance. (Elkah, Para. 0036)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teachings of Elkah to have incorporated identifying the tissue temperature in order to effectively deliver energy to target tissue through a predetermined cosmetic treatment protocol (Elkah, Para. 0037).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Knowlton (U.S. Patent No. 6350276).
Regarding claim 9, Adanny teaches the apparatus according to claim 1 (described above).  Adanny does not explicitly disclose the applicator being a patch.
In related aesthetic skin treatment art, Knowlton teaches:
further comprising an applicator in a form of a patch, (Col. 14, line 65-Col. 15, line 4)
wherein the patch is configured to suit anatomy of the treatment area, and wherein the two-dimensional array is configured according to the anatomy and a predetermined tightening direction. (Col. 6, lines 49-57)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teaching of Knowlton to incorporate patches at predetermined shapes in order to customize shaping of force application surfaces and effectively deliver energy to target regions of the body (Knowlton, Col. 15 lines 1-5).
Regarding claim 10, the Adanny/Knowlton combination teaches:
The apparatus according to claim 9, (described above)
wherein the patch is a bra-like patch, (Knowlton, Col. 12, line 61-Col. 13, line 4; Figs. 10C)
and wherein the two-dimensional array comprises at least two sub arrays (Adanny, see annotated Fig. 7E below)
wherein the contact areas in a first of the at least two sub arrays are configured to heat a first group of elongated volume portions of tissue having a first orientation and the contact areas in the second of the at least two sub arrays is configured to heat a second group of elongated heated volume portions of tissue having a second orientation different from the first orientation, (Adanny, see annotated Fig. 7E below)
wherein, the first orientation is configured to cause tightening of a lower breast pole in a lateral direction and the second orientation is configured to cause tightening and lifting of an upper breast pole in a vertical direction. (see annotated Fig. 7E below; read as broadly as claimed, by the configured to limitation is read as functional language and given limited patentable weight)
Adanny teaches treating wrinkles (Para. 0097) and delivering Rf energy to the skin to an optimal temperature that may bring about collagen structure changes (Para. 0006).  The examiner takes the position that the treatment of wrinkles via RF energy, as taught by Adanny, changes the collagen structure that tightens skin.  Since the structure/placement of the electrodes in Adanny is analogous to the instant invention, tissue tightening occurs horizontally and vertically between the voltage-applying elements 704 and return electrodes 706 as indicated by the solid circles in annotated Fig. 7E below.  Thus, the position of the electrodes (Fig. 7E, voltage-applying elements 704) are configured to cause skin tightening.
Read as broadly as claimed, the configured to language “wherein, the first orientation is configured to cause tightening of a lower breast pole in a lateral direction and the second orientation is configured to cause tightening and lifting of an upper breast pole in a vertical direction” is interpreted as functional language and given limited patentable weight.  As shown by Adanny in Fig. 7E below, a first orientation is configured to cause tightening….in a lateral direction and the second orientation (rotating the device 90 degrees) is configured to cause tightening and lifting….in a vertical direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teachings of Knowlton to incorporate a bra like patch targeted at a lower breast pole and an upper breast pole in order to promote lengthening of collagen fibril with the skin and achieve a specific breast shape (Knowlton, Para. 0140).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of de Graff (U.S. PGPub. No. 20110034912).
Regarding claim 12, Adanny teaches the apparatus according to claim 11 (described above), however does not explicitly disclose creating a 3D model of the area tissue.
wherein the processor is further configured to analyze the received images to determine required treatment parameters, (Para. 0046)
In related breast treatment art, de Graff teaches:
and to create a 3D model of the area of the tissue to be treated. (de Graff, Para. 0137)
Therefore, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to have modified Adanny based on the teachings of de Graff to incorporate a 3D model in order to see the properties of the tissue of interest and provide the appropriate therapy based on said results.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Adanny/Elkah combination in view of Knowlton ‘214 (U.S. PGPub. No. 20040210214).
Regarding claim 17, the Adanny/Elkah combination teaches the apparatus according to claim 16 (described above).  The Adanny/Elkah combination does not explicitly disclose remeasuring the impedance.
In related aesthetic skin treatment art, Knowlton ‘214 teaches:
further comprising re-measuring the impedance at at least one of: during the treatment and at the end of the treatment (Knowlton ‘214, Para. 0231)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Adanny based on the teachings of Knowlton to incorporate measuring impedance during treatment in order to provide accurate mapping and ensure effective treatment throughout the entire procedure and control RF energy (Knowlton ‘214, Para. 0231).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny in view of Iger (U.S. PGPub. No. 20110218464).
Regarding claim 19, Adanny teaches the apparatus according to claim 13 (described above).  However, Adanny does not explicitly disclose a first set of parameters and a second set of parameters to the first and second group of RF delivery elements.
In related skin treatment art, Iger teaches:
selecting, by the controller, two or more sub-groups of RF delivery elements from the array of RF delivery elements; (Para. 0088; operating electrodes independently read as selecting elements)
applying a first set of RF delivery parameters to a first group of RF delivery elements; (Iger, Para. 0088, Fig. 7B electrodes 42A1-A4, 44D1-D4)
and applying a second set of RF delivery parameters to a second group of RF delivery elements, wherein the first set is different from the second set. (Iger, Para. 0088-0089; Fig. 7B, electrodes 42B1-B4, 44C1-C4
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-dimensional array of Adanny based on the teachings of Iger to incorporate multiple sets of electrodes in order to target fractional RF energy zones and produce tissue layer specific and/or tissue depth specific treatment effects (Iger, Para. 0089).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Adanny/Iger combination in view of Lischinsky (U.S. PGPub. No. 20130282085).
Regarding claim 20, the Adanny/Iger combination teaches:
The apparatus according to claim 19, (described above)
further comprising applying a third set of RF delivery parameters to a third group of RF delivery elements, (Iger, Para. 0088-0089; Fig. 7B, electrodes 42C1-C4, 44B1-B4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two-dimensional array of Adanny based on the teachings of Iger to incorporate a third set of electrodes in order to target fractional RF energy zones and produce tissue layer specific and/or tissue depth treatment effects (Iger, Para. 0089).
The Adanny/Iger combination does not explicitly disclose a heat per unit volume of a first set of delivery parameters being smaller than a second set of RF delivery parameters being lower than a third set of delivery parameters.
In related skin treatment art, Lischinsky teaches:
wherein a heat per unit volume delivered by the second set of Rf delivery parameters is lower than a heat per unit volume delivered by the first set of RF delivery parameters and a heat per unit volume delivered by the third set of RF delivery parameters is lower than the heat per unit volume delivered by a second set of RF delivery parameters (Para. 0033, 0035; Fig. 5F, current 111A-C)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Adanny/Iger combination based on the teachings of Lischinsky in order to include the heat per unit volume for multiple sets of parameters in order to control the depth of the energy delivered to the skin and produce intense heating (Lischinsky, Para. 0035).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794